Citation Nr: 1514188	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-31 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent from May 7, 2012 forward for residuals of left knee medial meniscectomy (left knee).

2. Entitlement to a rating in excess of 10 percent from December 23, 2009 to May 7, 2012 and in excess of 30 percent from May 7, 2012 forward for residuals of left knee medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran requested a Board hearing and was notified and scheduled for one in January 2015.  However, no hearing was held because he failed to appear.

The issue of an increased rating for the left knee, in excess of what is granted today, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence shows that the Veteran had residual symptoms of a left knee meniscectomy throughout the entire period on appeal, but the evidence also shows a compensable level of limitation of extension beginning on May 7, 2012.


CONCLUSION OF LAW

The criteria for a separate 20 percent rating, along with the previous 10 percent, for residuals of left knee meniscectomy have been met from May 7, 2012 forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5259, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision awards increased ratings and remands for additional development on a further rating, the Veteran could not be prejudiced and discussion of compliance with the Veteran's Claims Assistance Act and implementing regulations is not necessary.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has specifically approved of such separate but distinct ratings for symptoms in knees.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran is competent to provide evidence of symptoms observable by his senses.  However, he is not competent to diagnose conditions of the knee or provide objective evidence of functionality as this requires specialized medical knowledge and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds the Veteran credible to report his symptoms as his statements are detailed and consistent.

Following a review of the record, the criteria for a 10 percent rating for the entire period on appeal and a separate 20 percent rating from May 7, 2012 forward for residuals of a left knee meniscectomy have been met.  See 38 C.F.R. § 4.71a, DC 5259, 5261.

The Veteran was rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5259 for symptoms associated with removal of the semilunar cartilage in his left knee.  VA examiners in January 2010 and May 2012 both noted partial meniscectomy in service with current residual pain and an unsteady gait.  The May 2012 examination shows objective findings of related medial instability in the left knee.  As such, the evidence shows that the 10 percent rating for symptoms from removal of the semilunar cartilage is appropriate for the left knee for the entire period on appeal.  See 38 C.F.R. § 4.71a, DC 5259.

Further, the Board finds that staged ratings are appropriate for the Veteran's left knee, because the evidence shows additional limitation of motion to a compensable level beginning on May 7, 2012.  See Hart, 21 Vet. App. at 509-10; 38 C.F.R. § 4.71a, DC 5261.  

Diagnostic Code 5261 allows for a 20 percent rating for knee extension limited to 15 degrees.  38 C.F.R. § 4.71a.  The May 7, 2012 VA examiner measured the Veteran's left knee extension limited to 15 degrees.  As such, the Veteran's left knee met the requirements for an additional 20 percent rating for limitation of extension beginning on May 7, 2012.  See 38 C.F.R. § 4.71a, DC 5261.  

The separate 20 percent rating allowed in this decision does not violate the rule against pyramiding, because limitation of extension is not considered or compensated by the 10 percent rating awarded under Diagnostic Code 5259.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. §§ 4.14, 4.71a; VAOPGCPREC 23-97; 62 Fed. Reg. 63,604.  


ORDER

A rating of 10 percent under Diagnostic Code 5259 for the entire period on appeal and a rating of 20 percent under Diagnostic Code 5261 from May 7, 2012 forward for residuals of left knee medial meniscectomy are granted.


REMAND

During the January 2010 and May 2012 VA examinations, the Veteran reported flare-ups in left knee symptoms.  He specifically noted increased pain, stiffness, and shortened tolerance while driving and standing.  In January 2010, he reported that the flare-ups had specific triggers and lasted from a few hours to 24 hours.  In May 2012, he reported daily flare-ups lasting one to four hours.  An additional examination and opinion are necessary to determine the amount of functional loss the Veteran experiences during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his left knee and forward the claims file.  The examiner should complete all appropriate testing needed to address the following: 

Measure and record the current level of disability from the left knee meniscectomy.  In January 2010 and May 2012 VA examinations, the Veteran reported flare-ups in symptoms with cold weather and certain activities.  In May 2012, he reported not being able to drive more than 20 minutes or stand longer than 10 minutes during a flare-up.  The examiner should estimate any additional functional loss during flare-ups, expressed in degrees.  The examiner should provide an opinion on the degree of impairment during any current flare-ups and also estimate the degree of impairment during flare-ups at the time of the January 2010 and May 2012 VA examinations.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


